Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
2.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119
(a)-(d). The certified copy has been filed in parent Application No. CN201810164789.2 filed on August, 8, 2019
Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 8-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
5.	In claims 8 and 13 the term “highest value”, are relative terms which, renders the claims indefinite. The terms are not defined by the claim the specification recite “parts” and “part” (Specification: [0020], [0048]) but it does not provide a standard for ascertaining at least, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention (i.e., quantity or measure of highest) (Examiner note: The term or limitation does not provide or distinctly defined the metes and bounds for "part" or “parts”. (i.e., because there is more than one reasonable interpretation of what species are included in the claim See MPEP 2173.03)

7.	Appropriate action is required

Claim Rejections - 35 USC § 101
8.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


9.	Claims 1-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter. Based upon consideration of all of the relevant factors with respect to the claims as a whole, claims 1-20  are held to claim an unpatentable abstract idea, and are therefore rejected as ineligible subject matter under 35 U.S.C. § 101.
10.	Therefore, claims 1-20 were analyzed for U.S.C. 101 as follows:
11.	Claims 1-14 are directed to a method claims and 15-20 are directed to an apparatus.  Claims 1-20 fall within one of the four statutory categories of invention. (Step 1: Yes)
12.	In claim 1, corresponding representative claims 8 and 15, the limitations that define an abstract idea (in bold) are below (claim 1 is displayed):
determining, based on at least one analysis parameter, at least one event comprising an event type;
determining, for the at least one event, a predicted action; and
training, based on the predicted action for the at least one event, a machine learning model.
13.	In claim 1, corresponding representative claims 8 and 15, are steps that describe analyzing event data using mathematical algorithms to perform predictive analytics which are 
14.	Independent claim 1, corresponding representative claims 8 and 15, recite the additional components of “processors”,” memory” and the additional elements of “machine learning model”. The additional components and additional elements are no more than generally linking the use of the judicial exception to a particular technological for field of use. The mere nominal recitation of “machine learning model” does not take the claim limitation out of the abstract idea (i.e. a generic machine learning model using mathematical equations and relationships performing a generic function of predicting an action). The limitations of  “determining, based on at least one analysis parameter, at least one event comprising an event type”,  “determining, for the at least one event, a predicted action”, “determine, based on at least one analysis parameter, at least one event comprising an event type”, “determine, for the at least one event, a predicted action”, and “determining, based on at least one analysis parameter, a plurality of events for each of a plurality of event types, wherein each event comprises an action” is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “by a processor,” nothing in the claim element precludes the step from practically being performed in the mind. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. The claims 1, corresponding representative claims 8 and 15, are directed to an abstract idea
15.	The interpretation of the computing components are consistent with applicant's specification which describes the components in broad terms:
Each processor 108 may be a hardware device for executing software, such as software stored in the corresponding memory 110. Each processor 108 may be any custom-made or commercially available processor, a central processing unit (CPU), an auxiliary processor among several processors associated with the rules server 102 and the servers 107A, 107B, 107C, a semiconductor-based microprocessor (in the form of a microchip or chip set), and/or generally any device for executing software instructions. When the rules server 102 and/or the servers 107A, 107B, 107C are in operation, each processor 108 may be configured to execute software stored within the corresponding memory 110, to communicate data to and from the corresponding memory 110, and to generally control operations of the rules server 102 and/or the gateway 106 pursuant to the software. (Specification: Paragraph [0067])
The memory 110 may include any one or combination of volatile memory elements (e.g., random access memory (RAM, such as DRAM, SRAM, SDRAM, etc.)) and nonvolatile memory elements (e.g., ROM, hard drive, tape, CDROM, DVDROM, etc.). Moreover, the memory system 110 may incorporate electronic, magnetic, optical, and/or other types of storage media. Note that the memory system 110 may have a distributed architecture, where various components are situated remote from one another, but may be accessed by the processor 108. (Specification: Paragraph [0069]) 
16.	These additional elements and additional computing components amount to no more than generic computing components that do not contribute anything significant or meaningful to the claim other than, in combination, suggesting a technological environment in which to implement or apply the abstract idea. The combination of these additional elements is no more 
17.	Finally, taken together, the additional elements and no additional components of claim 1, corresponding representative claims 8 and 15, has been considered and are not ordered combinations as defined by the courts. These additional elements do not recite any improvements and do not integrate the abstract idea into a practical application. The claims 1, corresponding claims 8 and 15, are directed to an abstract idea without significantly more.
18.	Dependent claims 2- 5 and 16- 18 further recite limitations of including wherein the at least one event comprises one or more numerical variables and one or more categorical variables, transforming the one or more numerical variables and the one or more categorical variables, wherein determining, for the at least one event, the predicted action is based on the transformed one or more numerical variables and the transformed one or more categorical variables, wherein determining the predicted action, mapping the one or more categorical variables to an arbitrary metric using one or more of a Bayesian inference model or eigenvector transformation, generating an arbitrary function based on the transformed one or more numerical variables and the mapped one or more categorical variables, and assigning, based on the arbitrary function, the predicted action. These recited limitations are steps for analyzing event data to predict an action. The steps of analyzing event data using mathematical algorithms to perform predictive analytic falls within concepts that are in the grouping of abstract ideas related to Certain Methods of Organizing which are concepts that are in the enumerating grouping of Abstract Ideas of Mathematical concepts utilizing mathematical formulas and calculations.
19.	The judicial exception is not integrated into a practical application. The above claims as stated above, recite: including wherein the at least one event comprises one or more numerical 
20.	There are no additional components and the additional elements of “Bayesian model” and “eigenvector transformation”, where each of the additional elements are no more than mere instructions to apply the exception using a generic computer component. Therefore, the additional components and additional elements are recited at a high level of generality and does not amount to anything more than instructions to perform the abstract idea using a generic computer. The claims do not recite any improvements to the generic computing component. The claims do not recite additional elements that integrate the exception into a practical application claims 2- 5 and 16- 18 further are directed to an ineligible judicial exception without any significant more.
21.	Dependent claims 6, 7, 10, 19, 20 further recite limitations of  wherein training the machine learning model, determining a difference between an actual action for the at least one event and the predicted action for the at least one event, determining, based on the difference, a weight for each of the one or more numerical variables and the one or more categorical variables, optimizing the arbitrary function based on the weight for each of the one or more numerical variables and the one or more categorical variables, wherein the trained machine learning model comprises the optimized functions, wherein the trained machine learning model comprises the plurality of optimized functions, wherein the plurality of optimized functions are associated with a plurality of training events, and wherein the processor-executable instructions that cause the apparatus to train the machine learning model further cause the apparatus to determine a difference between an actual action for the at least one event and the predicted action for the at least one event. The steps of processing and analyzing data that includes numerical and categorical variables using mathematical algorithms to perform predictive analytic falls within concepts that are in the grouping of abstract ideas related to Certain Methods of Organizing which are concepts that are in the enumerating grouping of Abstract Ideas of Mathematical concepts utilizing mathematical formulas and calculations.
22.	The judicial exception is not integrated into a practical application. The above claims as stated above, recite: wherein training the machine learning model, determining, based on the difference, a weight for each of the one or more numerical variables and the one or more categorical variables, predicted action for the at least one event, wherein the trained machine learning model comprises the optimized functions, wherein the trained machine learning model comprises the plurality of optimized functions, optimizing the arbitrary function based on the weight for each of the one or more numerical variables and the one or more categorical 
23.	There are no additional components and the additional element of “machine learning model” are recited at a high level of generality and does not amount to anything more than instructions to perform the abstract idea using a generic computer. The claims do not recite any improvements and do not integrate the exception into a practical application of that exception Therefore, like the independent claims, the dependent claims 6, 7, 10, 19, and 20 are directed to an ineligible judicial exception without any significant more.
24.	Dependent claims 9,11,12, 13, 14 further recite limitations of wherein the at least one analysis parameter comprises an event type, a probability score, or an optimization metric, providing the selected one or more of the plurality of optimized functions to a rule execution engine receiving, by the rule execution engine, an event comprising an event type, determining an action based on the event and the selected one or more of the plurality of optimized functions, wherein the action is indicative of whether the event should be processed, rejected, monitored, or trigger a security action, wherein applying the trained machine learning model to the plurality events to select one or more of the plurality of optimized functions that result in a highest value of the at least one maximization function comprises, generating a ring structure comprising the plurality of optimized functions, applying one or more binary operations to the ring structure, selecting one or more of the plurality of optimized functions that result in a highest value of the at least one maximization function, wherein the at least one maximization function comprises a numerical value based on one or more optimization metrics, and wherein one or 
25.	The judicial exception is not integrated into a practical application. The above claims recite the additional elements of rule execution engine, machine learning model, and applying one or more binary operation. The additional elements in the above steps are recited at a high-level generality (i.e. general means of using mathematical concepts, equations, and relationships to output numerical and categorial variables to predict an action) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. The claims are directed to an abstract idea. 
26.	There are no additional computer components and the additional elements of “rule execution engine”, “machine learning model”, and “applying one or more binary operation” are recited at a high level of generality and does not amount to anything more than instructions to perform the abstract idea using a generic computer. The claims do not recite any improvements to the generic computing component. The claim does not recites additional elements that integrate the exception into a practical application of that exception Therefore, similar to the independent claims, dependent claims 9,11,12, 13 and 14 are directed to an ineligible judicial exception without any significant more.
claims 1-20 are rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter


Claim Rejections - 35 USC § 102

28.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


29.	Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Adjaoute et. al (US. Patent Application Publication No.: 2016/0086185; hereafter known as Adjaoute)

30.	Claim 1: Adjaoute discloses,
A method comprising: (i.e., Method improves the training of predictive models) (Adjaoute: Paragraph [0061]) 

determining, for the at least one event, a predicted action; and (i.e., the predicted output class is determined according to the neuron at the output layer that has the higher weight) (Adjaoute: Paragraph [0143], [0222])
training, based on the predicted action for the at least one event, a machine learning model. (i.e., A flow of enriched data records 3106 is fed record-by-record in parallel to selectively trained predictive models for, e.g., card present transactions, domestic transactions, credit transactions, contactless transactions, and high risk merchant category code transactions) (Adjaoute: Paragraph [0284])

31.	In claim 2: Adjaoute disclose the method of supra, including wherein the at least one event comprises one or more numerical variables and one or more categorical variables. (i.e., a user-service consumer-consumer assigns priority values to each one of technologies with higher priorities that more heavily determine the final decision, e.g., that a transaction is fraudulent and another technology with a lower priority determines that the transaction is not fraudulent, then method embodiments of the present invention use the priority values to discriminate between the results of the two technologies and determine that the transaction is indeed fraudulent) (Adjaoute: Paragraph  [0141], [0184]) 

32.	In claim 3: Adjaoute disclose the method of supra, including further comprising:
transforming the one or more numerical variables (i.e., each new derivative data field added matches a new derivative data field added to the enriched-field series of data training records in which real scaler numeric data values were changed into fuzzy values) and the one or more categorical variables. (i.e., Each profile for each smart-agent comprises knowledge extracted 

33.	In claim 4: Adjaoute disclose the method of supra, including wherein determining, for the at least one event, the predicted action is based on the transformed one or more numerical variables and the transformed one or more categorical variables. (i.e., the smart agents and returns with a corresponding decision 710 for output as prevailing predicted class, for example, applies the flag settings to the individual predicted classes and outputs an “otherwise” rule decision for output as prevailing predicted class (Adjaoute: Paragraph [0163], [0165], [0167]) 

35.	In claim 5: Adjaoute disclose the method of supra, including wherein determining the predicted action comprises:
mapping the one or more categorical variables to an arbitrary metric (i.e., each smart-agent representing a field will build what-is-normal (normality) and what-is-abnormal (abnormality) metrics regarding other smart-agents) using one or more of a Bayesian inference model or eigenvector transformation; (i.e., classifications in which the data must be separated into classes, and regression for continuous-response. Common classification algorithms include support vector machines (SVM), neural networks, Naïve Bayes classifier and decision trees. Common regression algorithms include linear regression, nonlinear regression, generalized linear models, decision trees, and neural networks) (Adjaoute: Paragraph [0016], [0070]) 
generating an arbitrary function based on the transformed one or more numerical variables and the mapped one or more categorical variables; and (i.e., new derivative data field to all the reduced-field series of data training records stored in the memory and initializing each 
assigning, based on the arbitrary function, the predicted action. (i.e., a user-service consumer-consumer assigns priority values to each one of technologies with higher priorities that more heavily determine the final decision, e.g., that a transaction is fraudulent and another technology with a lower priority determines that the transaction is not fraudulent, then method embodiments of the present invention use the priority values to discriminate between the results of the two technologies and determine that the transaction is indeed fraudulent) (Adjaoute: Paragraph  [0141], [0184])

36.	In claim 6: Adjaoute the method of supra, including wherein training the machine learning model comprises:
determining a difference between an actual action for the at least one event and the
predicted action for the at least one event; (i.e., its weighted confidence here is computed as: 1*0.4, and is also stored in computer memory for comparison later) 	
determining, based on the difference, a weight for each of the one or more numerical variables and the one or more categorical variables; and (i.e., All similar predictions are grouped together by summing their weighted confidence. The sum of the weighted confidences is divided by the sum of the weights used in order to obtain a final confidence) (Adjaoute: Paragraph [0175])
optimizing the arbitrary function based on the weight for each of the one or more numerical variables and the one or more categorical variables. (i.e., thresholds and limits are stored in computer storage memory mechanisms as modifiable digital data values that are non-transitory. Thresholds are predetermined and is “tuned” later to optimize overall operational 
 
37.	In claim 7: Adjaoute disclose the method of supra, including wherein the trained machine learning model comprises the optimized functions. (i.e., selections are made prior to training the technologies, through a model training and selection includes the results of the neural network technology utilizing rule-based reasoning technology) (Adjaoute: Paragraph [0125], [0161] [0181], [0182])  

38.	In claim 8: A method comprising: (Adjaoute: Paragraph [0061])
determining, based on at least one analysis parameter, a plurality of events for each of a plurality of event types, wherein each event comprises an action; and (Adjaoute: Paragraph [0115], [0143])
applying a trained machine learning model to the plurality of events to select one or more of a plurality of optimized functions that result in a highest value of at least one maximization function. (i.e., the highest similarity measure is then selected as the case that best represents the input record. The solution is revised by using a function specified by the user to modify any weights assigned to fields in the database and corrects any data values in each data field according to user-service consumer preferences like min, max, average, null, and default, and a predefined data dictionary of valid data values) (Adjaoute: Paragraph [0060],[0222], [0247], [0284]) 

39.	In claim 9: Adjaoute disclose the method of supra, including wherein the at least one analysis parameter comprises an event type, a probability score, or an optimization metric. (i.e., 


40.	In claim 10: Adjaoute disclose the method of supra, including wherein the trained machine learning model comprises the plurality of optimized functions, and wherein the plurality of optimized functions are associated with a plurality of training events. (i.e., a flow of enriched data records 3106 is fed record-by-record in parallel to selectively trained predictive models amd selections are made prior to training the technologies, through a model training and selection includes the results of the neural network technology utilizing rule-based reasoning technology) (Adjaoute: Paragraph [0125], [0161] [0181], [0182], [0284])  

41.	In claim 11: Adjaoute disclose the method of supra, including further comprising:
providing the selected one or more of the plurality of optimized functions to a rule execution engine; (i.e., selections are made prior to training the technologies, through a model training and selection includes the results of the neural network technology utilizing rule-based reasoning technology) (Adjaoute: Paragraph [0125], [0161] [0181], [0182])  
receiving, by the rule execution engine, an event comprising an event type; and (i.e., process new incoming records that are cleaned and enriched to make a prediction, a score, or a decision, record one at a time and building a business rules predictive model  by applying the same data from the samples of the enriched-data records 124 as an input to an apparatus for generating a business rules algorithm) (Adjaoute: Paragraph [0115], [0125],[0143])

optimized functions. (i.e., the highest similarity measure is then selected as the case that best represents the input record. The solution is revised by using a function specified by the user to modify any weights assigned to fields in the database and corrects any data values in each data field according to user-service consumer preferences like min, max, average, null, and default, and a predefined data dictionary of valid data values) (Adjaoute: Paragraph [0060], [0247])

42.	In claim 12: Adjaoute disclose the method of supra, including wherein the action is indicative of whether the event should be processed, rejected, monitored, or trigger a security action. (i.e., The selected one predictive model 3206-3219 will produce a decision 3220 that will be output, e.g., as transaction request approved/declined messages to a payments processor) (Adjaoute: Paragraph [0294])

43.	In claim 13: Adjaoute disclose the method of supra, including wherein applying the trained machine learning model to the plurality events to select one or more of the plurality of optimized functions that result in a highest value of the at least one maximization function comprises: (Adjaoute: Paragraph [0060],[0222], [0247], [0284])
generating a ring structure comprising the plurality of optimized functions; i.e., building a neural network predictive model by applying the same data from the samples of the enriched-data records as an input to an apparatus for generating a neural network algorithm and rules 654 to decision on which to output as a prevailing predicted class output 660 and to compute a normalized confidence output 661. Such record-by-record decision engine) (Adjaoute: Paragraph [0115], [0157], [0221]) Adjaoute: Paragraph [0115], [0125] [0157], [0221])
applying one or more binary operations to the ring structure; and (i.e., building a neural network predictive model by applying the same data from the samples of the enriched-data records as an input to an apparatus for generating a neural network algorithm and rules 654 to 
selecting one or more of the plurality of optimized functions that result in a highest value of the at least one maximization function. (i.e., the highest similarity measure is then selected as the case that best represents the input record. The solution is revised by using a function specified by the user to modify any weights assigned to fields in the database and corrects any data values in each data field according to user-service consumer preferences like min, max, average, null, and default, and a predefined data dictionary of valid data values) (Adjaoute: Paragraph [0060], [0247])
 
44.	In claim 14: Adjaoute disclose the method of supra, including wherein the at least one maximization function comprises a numerical value based on one or more optimization metrics, and wherein one or more of the plurality of optimized functions are selected based on a maximization of the numerical value. (i.e., the highest similarity measure is then selected as the case that best represents the input record. The solution is revised by using a function specified by the user to modify any weights assigned to fields in the database and corrects any data values in each data field according to user-service consumer preferences like min, max, average, null, and default, and a predefined data dictionary of valid data values. ) (Adjaoute: Paragraph [0060], [0247])

45.	In claim 15: Adjaoute discloses,
An apparatus comprising at least one processor and memory storing processor- executable instructions that, when executed by the at least on processor, cause the apparatus to: (i.e., one processor a new derivative data field to all the reduced-field series of data records stored in the memory of the artificial intelligence machine and initializing each added new 
determine, based on at least one analysis parameter, at least one event comprising an event type; Adjaoute: Paragraph [0115], [0143])
determine, for the at least one event, a predicted action; and (Adjaoute: Paragraph [0143], [0222])
train, based on the predicted action for the at least one event, a machine learning model. (Adajuoate: Paragraph [0284]) 

46.	In claim 16: Adjaoute disclose the apparatus of supra, including wherein the at least one event comprises one or more numerical variables and one or more categorical variables. (Adjaoute: Paragraph [0141], [0184])

47.	In claim 17: Adjaoute disclose the apparatus of supra, including wherein the processor-executable instructions further cause the apparatus to: (Adjaoute: Paragraph [0057], [0273])
transform the one or more numerical variables and the one or more categorical variables. (Adjaoute: Paragraph [0163], [0165], [0167])

48.	In claim 18: Adjaoute disclose the apparatus of supra, including wherein the processor-executable instructions that cause the apparatus to determine the predicted action further cause the apparatus to: (Adjaoute: Paragraph [0057], [0273])
map the one or more categorical variables to an arbitrary metric using one or more of a Bayesian inference model or eigenvector transformation; (Adjaoute: Paragraph [0016], [0070])
generate an arbitrary function based on the transformed one or more numerical variables and the mapped one or more categorical variables; and (Adjaoute: Paragraph [0161], [0191])


49.	In claim 19: Adjaoute disclose the apparatus of supra, including wherein the processor-executable instructions that cause the apparatus to train the machine learning model further cause the apparatus to: (Adjaoute: Paragraph [0057], [0273])
determine a difference between an actual action for the at least one event and the predicted action for the at least one event; (Adjaoute: Paragraph [0171], [0175])
determine, based on the difference, a weight for each of the one or more numerical variables and the one or more categorical variables; and (Adjaoute: Paragraph [0175])
optimize the arbitrary function based on the weight for each of the one or more numerical variables and the one or more categorical variables. (Adjaoute: Paragraph [0152], [0172], [0174], [0175])

50.	In claim 20: Adjaoute disclose apparatus of supra, including wherein the trained machine learning model comprises the optimized functions (Adjaoute: Paragraph [0125], [0161] [0181], [0182])  

Conclusion
51.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNADINE LOTHERY whose telephone number is (571)272-7985. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.L./Examiner, Art Unit 3693                                                                                                                                                                                                        
/Shahid Merchant/Supervisory Patent Examiner, Art Unit 3693